8. Accession of Bulgaria (vote)
- Before the vote on amendment 2:
Mr President, with regard to amendment 2 by my group, I should like to tell you that the Van Orden report brings this Parliament away from the legal basis of the accession protocol.
(DE) We have stipulated in the accession protocol that the Kosloduj nuclear power station must be shut down. Contrary to what the Group of the European People's Party (Christian Democrats) and European Democrats has asserted, nothing has been said by the Council or by Euratom to alter this view, which has to do with safety, and I therefore call on the Members of this House to agree to our amendment in order that we may not be in breach of the accession protocol.
Thank you, Mrs Harms. We take the point, but I do not want to reopen the debate now.
- After the vote on amendment 2:
rapporteur. - Mr President, I tried to take the floor before we voted on that last vote. You gave the floor to someone that was opposing the position which the rapporteur had taken on this particular issue. It was quite wrong to say that there was anything here going against the Accession Treaty. All we were asking for was more flexibility on this issue. In view of that, I would ask that we do indeed vote on amendment nine.
I know the vote was very close, Mr Van Orden, but I do not think what Mrs Harms had to say affected the outcome of the vote. I think the reaction of the House to her remarks indicates that everybody knew what she was going to say. I do not propose to reopen the vote, though. That would be wrong. I am sorry about that, and I apologise for not having seen your hand up. However, on the other hand I do not think we can change the vote.
rapporteur. - Mr President, we are not asking to reopen the vote, we are asking to vote on the text that we have in front of us. I am afraid that the intervention did in fact influence things as regards that particular amendment. The difference was only three or four votes. I really think that we should give the House the opportunity to vote on the other amendments as put forward there.
I take the point, Mr Van Orden, but I am afraid we cannot reopen it. It was a roll-call vote and it was a clear result, even though it was close. Even if the Chair has some flexibility when it is a show of hands, I am afraid in these circumstances it is not possible to reopen it.
(Applause)